DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “11” has been used to designate both the higher end columns and a median column in Figure 1.  It appears that the reference numeral 11 pointing to the left side medial column should be replaced with the numeral 12.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 9 recites the limitation "the frame" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  It appears the term should be recited as “the rocker frame” so that proper antecedent basis is provided.
	Claim 10 includes the phrase “each one” in line 3, but it is unclear in the context of the claim as presently written what is being referred to by this phrase. It is suggested that the phrase be replaced with the phrase “each opposite side of the rocker frame”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-11 is/are rejected under 35 U.S.C. 102anticipated as being anticipated by Ziegler (DE 196 28 470).
 	Ziegler shows a roller assembly for a conveyor belt 14. The assembly is arranged transversely to the displacement direction of the conveyor belt and includes two side rollers 22, inclined outwardly and upwardly, and two central rollers 21, horizontal and parallel to each other (see Figure 6).  Each side roller and the central roller are mounted rotatably free around a respective shaft 31/33. The shaft 33 of each side roller has an upper end hinged via links 24 (see 
 	The opposite sides of the rocker frame are parallel to each other and to the displacement direction of the conveyor belt and each opposite side includes a crossbar having end portions 55/56 in which one of the ends 58 of one of the central rollers 21 is mounted.  The space between the webs 55/56 provide an upper recess in which an end of the shaft of one of the retaining rollers each one is engaged and retained.  
 	As described above, Ziegler shows all the structure required by claims 9-11.
 Claim(s) 9-11 is/are rejected under 35 U.S.C. 102anticipated as being anticipated by Fischer et al. (US 3,880,275).
 	Fischer shows a roller assembly for a conveyor belt 24. The assembly is arranged transversely to the displacement direction of the conveyor belt and includes two side rollers 13, inclined outwardly and upwardly, and two central rollers 14, horizontal and parallel to each other (see Figure 2).  Each side roller and the central roller are mounted rotatably free around a respective shaft. The shaft of each side roller has an upper end hinged via links to a respective support portion 23 arranged on one side of the conveyor belt and a lower end.  The shaft of each central roller has ends which are opposite to each other and mounted on opposite sides of a rocker frame 120. Each of the opposite sides of the rocker frame having a median portion 
 	The opposite sides of the rocker frame are parallel to each other and to the displacement direction of the conveyor belt and each opposite side includes a crossbar having end portions 55/56 in which one of the ends 58 of one of the central rollers 21 is mounted.  The hinge between the upper end of the shaft of each side roller and the respective support portion is obtained by a suspension stay with one end coupled to the shaft and with the opposite end in the form of a hook to be engaged in the respective support portion (see the pin which engages the upper end of the shaft of the roller 13 in figure 2 and the link which hooks around the pin through the triangular bracket on the support portion 23).  
 	As described above, Fischer shows all the structure required by claims 9-10 and 16.
 Claim(s) 9-12 is/are rejected under 35 U.S.C. 102anticipated as being anticipated by Soviet document SU 630157.
 	The Soviet document shows a roller assembly for a conveyor belt. The assembly is arranged transversely to the displacement direction of the conveyor belt and includes two side rollers 1, inclined outwardly and upwardly, and two central rollers 8/9, horizontal and parallel to each other (see Figure 2).  Each side roller and the central roller are mounted rotatably free around a respective shaft 2/10/11. The shaft 2of each side roller has an upper end hinged via connecting element 3 to a respective support portion 4 arranged on one side of the conveyor belt and a lower end 5.  The shaft 10/11 of each central roller has ends which are opposite to each other and mounted on opposite sides of a rocker frame 7/12/13.  Each of the opposite sides of the rocker frame having a median portion (see cross section A-A) hinged, in a 
 	The opposite sides of the rocker frame are parallel to each other and to the displacement direction of the conveyor belt and each opposite side includes a crossbar having end portions in which one of the ends of one of the central rollers is mounted.  As can be seen in Figure 2, the portions of the crossbars have upwardly directed recesses in which an end of the shaft of one of the retaining rollers each one is engaged and retained.  The crossbars of the rocker frame are connected to each other by two struts (see the cross members transverse to the displacement direction of the conveying belt forming the longitudinal ends of the members 12/13).  Each crossbar has a median portion provided with a through hole (see Figure 3) in which one end of a frame shaft formed by a pair of bolts 14 is arranged.  The end of the frame shaft 14 is hinged to the lower end 5 of the shaft of one of the side rollers via the bracket 6. 
 	As described above, the Soviet document shows all the structure required by claims 9-12.
Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912.  The examiner can normally be reached on Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A DEUBLE/Primary Examiner, Art Unit 3651